The petition by the commissioner of children and families for certification for appeal from the Appellate Court, 49 Conn. App. 229 (AC 16478) is granted, limited to the following issue:
“Did the Appellate Court properly affirm the trial court’s judgment that the respondents’ parental rights could not be terminated on the grounds of: (1) failure to rehabilitate; or (2) acts of parental commission or omission?”
*916The Supreme Court docket number is SC 16013.
Susan T. Pearlman, assistant attorney general, in support of the petition.
David Brian Carr, in opposition.
Decided September 29, 1998